Citation Nr: 1811642	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary sarcoidosis, previously claimed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to December 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in September 2017 at which time it was remanded for additional development to obtain records from the Social Security Administration (SSA).  The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's sarcoidosis did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service.

2.  The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis, previously claimed as COPD, have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his sarcoidosis, originally claimed as COPD, is related to his active service and exposure to herbicide agents in service in Vietnam.

1.  Service Connection - Sarcoidosis, originally claimed as COPD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sarcoidosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, however, the Veteran's sarcoidosis did not manifest until well after service, and there is no indication of this condition prior to, during, or within one year of service.

A July 2016 letter from the Veteran's private physician indicates that the Veteran is under treatment for sarcoidosis and was first diagnosed in her office in 2007.

Service treatment records (STRs) indicate that the Veteran reported asthma and shortness of breath upon his entrance examination on February 16, 1970.  The Veteran's separation examination does not indicate complaints of any pulmonary conditions.

In the August 2016 hearing, the Veteran indicated that he was diagnosed in 2006 after a biopsy confirmed pulmonary sarcoidosis.  He stated that he does not have access to medical records prior to that time but that he has had lung problems, breathing problems and asthma, beginning before service.  The Veteran indicated that he currently experiences various breathing problems as well as exhaustion from walking or climbing stairs and has continued treatment with a private physician.  The Veteran stated that he feels that his condition occurred in or was aggravated by service, noting exposure to Agent Orange when serving in Vietnam in 1971 during Operation Pacer Ivy, involving the return and disposal of Agent Orange.

SSA records received in October 2017 indicate that the Veteran is receiving disability benefits.  The SSA records note that the Veteran's COPD and sarcoidosis cause chronic shortness of breath and limit the claimant's ability to stand and walk, but the records do not indicate that this condition is related to service.

The Veteran has asserted that his sarcoidosis is related to his exposure to Agent Orange during service in Vietnam in 1971.  The Veteran's service records indicate, in the Record of Assignments, that from March 1971 to December 1971 the Veteran was stationed in Vietnam.  He is therefore presumed to have been exposed to certain herbicide agents, including the agent found in Agent Orange.  However, sarcoidosis is not a qualifying disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).

The presumptions under 38 C.F.R. § 3.307 and § 3.309 do not apply, and the evidence does not show any in-service incurrence upon which service connection for sarcoidosis could be established.  See 38 C.F.R. § 3.303.  While sarcoidosis is a chronic disease under 38 C.F.R. § 3.309(a), the evidence fails to show that it manifested within the first post-service year.  The Board acknowledges that continuity of symptomatology could serve as a basis for service connection for a chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the record does not indicate continuous symptoms since service.

Therefore, while the Board acknowledges that the Veteran is diagnosed with sarcoidosis, there is no indication of a manifestation of the condition during service or within the one-year period thereafter.  In addition, after considering the length of time between service and the Veteran's post-service diagnosis, and determining that the requirements for any relevant presumptions have not been met, the Board finds that the preponderance of the evidence is against the claim of service connection for sarcoidosis on a presumptive basis.

Although the Veteran has stated his opinion that his pulmonary disability is due to exposure to Agent Orange, his opinion is not competent evidence.  Whether exposure to an environmental hazard causes a specific disease is the subject of research by medical professionals; it is a complex question that requires medical expertise to address.  The Veteran has not been shown to have such medical expertise.

As discussed above, service and post-service records are evidence against the Veteran's claim on a direct theory of entitlement.  STRs contain no evidence of symptoms attributed to sarcoidosis during service or at separation from service.  There is no contention of record that the Veteran had any manifestation of sarcoidosis during service or that a specific incident caused the condition.  Thus, the Board finds that direct service connection for his claimed pulmonary disabilities are not warranted.

For these reasons, the Board finds that the preponderance of the evidence weighs against the claim of service connection for COPD to include sarcoidosis; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

II.  TDIU

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in a substantially gainful occupation.

Schedular awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017).

Here, service-connection has been established for posttraumatic stress disorder (PTSD) at a 30 percent disability rating, hearing loss at a 20 percent disability rating, and tinnitus at a 10 percent disability rating, all effective July 19, 2011, for a combined rating of 50 percent.  38 C.F.R. § 4.16(a).  Thus, the Veteran has not met the schedular percentages for TDIU.

If the percentages are not met, as in this case, a TDIU can still be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  The subsection addressing the extraschedular basis provides that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph(a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities would preclude him from being able to engage in substantially gainful employment.

The Veteran's November 2013 application for TDIU indicates that he last worked full time in June 2009 and previously worked as an electrician for Philip Morris USA, earning 83,000 dollars in 2005.  The application indicates that the Veteran completed one year of college and received training from Philip Morris on "electrical electronics."  The application indicates that the Veteran noted that his pulmonary sarcoidosis and rheumatoid arthritis prevent him from securing or following any substantially gainful occupation, and that he left his job because of his disability.

Neither of the disabilities listed on the Veteran's TDIU application, sarcoidosis or rheumatoid arthritis is currently service connected.

As noted above, the Veteran is service connected for PTSD, hearing loss, and tinnitus.  The Veteran's February 2012 VA examination for PTSD indicates mild symptoms and mild impairment in occupational functioning, noting "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Veteran's June 2012 VA examination for hearing loss and tinnitus indicate that the Veteran's tinnitus does not impact ordinary conditions of daily life, including ability to work.  The report indicates that the Veteran's hearing loss impacts his ability to work, noting that the Veteran has difficulty performing functions that "require close listening or that has low volume."  However, neither report indicates that either disability prevents him from all types of employment.

In the August 2016 hearing, the Veteran testified that he is no longer able to work because he has exhaustion related to his sarcoidosis.

Records from SSA indicate that the Veteran is receiving disability benefits.  The SSA records indicate that the Veteran has rheumatoid arthritis, causing pain, fatigue and limited ability to stand and walk, his COPD and sarcoidosis cause chronic shortness of breath and limit the claimant's ability to stand and walk, and that his "depression limits him to simple routine repetitive tasks that involve only limited contact with the public."  The records indicate that the Veteran's combined impairments preclude him from standing and walking for more than two hours in an eight-hour workday and from lifting more than 10 pounds and that he is restricted to environments free of excessive respiratory irritants.

The Board finds that, while each of the Veteran's service connected disabilities cause some effect on his employment, the record does not indicate that the Veteran was unable to obtain or maintain substantially gainful employment.  Nor does the evidence show that the combined effect of his service-connected disabilities is such as to preclude sedentary employment.

In light of the foregoing, it is clear that the Veteran has experienced impairment due to his service-connected disabilities.  However, by the assigned schedular ratings during the appeal period, the Veteran has been compensated for the symptomatology associated with each of his service-connected disabilities.  Thus, impairment of industrial capacity due to service-connected disabilities has already been taken into consideration via the disability ratings assigned.  The evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.

Based on a review of all of the evidence of record as to the extent of functional loss due to service-connected disabilities, the Board finds that the preponderance of evidence shows that the Veteran's service-connected disabilities do not render him unable to engage in employment consistent with his work experience and education level.  The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved, and the appeal for this matter must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.

Moreover, referral of the TDIU claim to the Director of Compensation Service for extra-schedular consideration is not warranted because the preponderance of evidence is against a finding that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


ORDER

Service connection for pulmonary sarcoidosis, previously claimed as COPD, is denied.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


